Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Prosecution on the merits of this application is reopened under QPIDS (Quick Path IDS Program) filed on 10/28/2020.
Acknowledgment is made of the amendment filed on 6/11/2021, after the Non-Final Office action dated 03/11/2021. Claims 1, 6, 9 have been amended; and claims 3 and 17 have been cancelled.
Claims 1, 2 and 4-16 are pending.

Claim Rejections - 35 USC § 112
Rejection under 35 U.S.C. 112, second paragraph, has been withdrawn due to the amendment filed on 06/09/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2016/0026022 in view of Lan et al. PCT/CN2016/081972 (US 2018/0120652) and Umeda et al. US Pat. 4586790.
Claim 1: Jung et al. disclose a light modulation device, comprising: 
(Fig. 1) an active liquid crystal film layer 110 [0048]; and 
a polarizer 130 [0045] disposed on the active liquid crystal film layer 110, 
(Fig. 1) wherein the active liquid crystal film layer 110 comprises: 
a first polymer film substrate 140 (upper substrate) formed on a side thereof; a second polymer film substrate 140 (lower substrate) formed on a side thereof [0045]; and 
an active liquid crystal layer 110 disposed between the first and second polymer film substrates 140/140
each of the first and second polymer film substrates 140 have in-plane retardation of 4,000 nm or more for light having a wavelength of 550 nm (5,000 nm to about 15,000 nm at wavelength of 550 nm) [0063], 
each of the first and second polymer film substrates 140/140 are stretched films (fabricated by stretching an extruded polyester resin) [0068] [0053], wherein the stretched films have a machine direction MD and in a transverse direction TD [0069], wherein the machine direction MD [0053] is perpendicular to the transverse direction TD [0030],
the first and second polymer substrates have an elongation (E1) in the transverse direction and have an elongation (E2) in the machine direction, wherein a ratio of El to E2 is 3 or more - Jung et al. in [0069] teach the polyester film having an MD (machine direction) [0030] stretching ratio of about 1 to about 1.1 times its initial length and a TD (transverse direction) stretching ratio of about 2 to about 10 times its initial length; thus the ratio TD/MD is (2 to 10)/(1 to 1.1), for example TD/MD 4/1 = 4. 
Regarding the limitations “the active liquid crystal layer is capable of switching between a first orientation state and a second orientation state when a voltage is applied; and wherein each of the first and second polymer film substrates are stretched films, wherein the stretched films having been stretched in a machine direction and in a transverse direction, wherein the machine direction is perpendicular to the transverse direction, wherein the machine direction and the transverse direction are in-plane directions”: these are inherent in biaxially stretched polyester films 140 and in the LCD of Jung.
Except
a first polymer film substrate having a first electrode layer formed on a side thereof; a second polymer film substrate having a second electrode layer formed on a side thereof; 
wherein the first and second polymer film substrates are disposed such that the first and second electrode layers face each other, 
wherein the active liquid crystal layer contains a liquid crystal host and a dichroic dye guest,  
wherein an angle formed by the transverse direction of the first polymer film substrate and the transverse direction of the second polymer film substrate is in a range of 0 degrees to 10 degrees.  
however Lan et al. teach
(Fig. 6) a first polymer film substrate 41 [0076] having a first electrode layer 12 formed on a side thereof; a second polymer film substrate 42 having a second electrode layer 22 formed on a side thereof; and 
an active liquid crystal layer 3 disposed between the first and second polymer film substrates 41/42 [0076]
(Fig. 6) the first and second polymer film substrates 41/42 are disposed such that the first and second electrode layers 12/22 face each other, 
Umeda et al. teach
(Fig. 15) an active liquid crystal film layer 16 having an active liquid crystal layer [Col. 1, line 10] which is present between the polymer film substrates 13a/13b and contains a liquid crystal host and a dichroic dye guest (guest-host type liquid crystal 16 layer) [Col. 8, lines 10-11]
wherein an angle formed by the transverse direction of the first polymer film substrate and the transverse direction of the second polymer film substrate is in a range of 0 degrees to 10 degrees [Col. 6, lines 25-48].  
It would have been obvious to one of ordinary skill in the art to modify Jung's invention with  Lan’s structure to provide improved quality as taught by Lan [0008]; and with Umeda’s structure to provide the improved heat-resistance and mechanical strength associated therewith (Umeda, col. 1, line 35 – col. 2, line 64) .

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Claims 2, 4, 5, 7-12: Jung et al. disclose
Claim 2: Jung et al. disclose that the active liquid crystal layer is  “ZLI-1132” of Merck Co. which is a twisted nematic type liquid crystal material and thus can switch between any one state selected from the group consisting of a horizontal orientation state, a twisted orientation state and a vertical orientation state, and another state - Note: in a twisted nematic mode, the liquid crystals switch between a vertical orientation and a twisted oriented state.
Claim 4: Jung et al. disclose that the first and second polymer film substrates 140 are polyester substrates [see para 0045].
Claim 5: Jung et al. disclose that in the transverse direction (TD) the elongation E1 in each of the first and second polymer film substrates is 20% or more (a TD transverse-direction stretching ratio of about 2 to about 10 times, its initial length) [0069]
Claims 7-12: Jung et al. disclose all the limitations of the invention of claim 1, except the various properties of the polyester film substrates identified in these claims. However, it is noted that subject application does not state that these properties are critical to the invention, nor does it state that these properties solve any stated or long standing problem in the art of liquid crystal displays using polyester polarizing film substrates. Consequently, absent any showing of criticality, these properties are considered to be optimal properties, determined by routine experimentation, for the polyester polarizing film substrates that would have been obvious to one of ordinary skill in the art before the effective filing date in order to obtain optimal performance of the polyester films.  


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2016/0026022, Lan et al. PCT/CN2016/081972 (US 2018/0120652), Umeda et al. US Pat. 4586790 as applied to claim 1 above, and further in view of Lee et al. PCT/KR2016/012065 (US 2018/0284536).
Claims 13-15: Jung et al disclose as above 
Lee et al. teach that a twisted liquid crystal material can be configured to possess the following orientations:
Claim 13: the first orientation state is a vertical orientation state or a twisted orientation state [0072]
Claim 14: the helical axis of the twisted orientation state is parallel to the thickness direction of the active liquid crystal film layer [0069]
Claim 15: the second orientation state is a vertical orientation state [0071]


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2016/0026022, Lan et al. PCT/CN2016/081972 (US 2018/0120652), Umeda et al. US Pat. 4586790 as applied to claim 1 above, and further in view of Jones et al 2020/0160578.
Claim 16: : Jung et al disclose as in claim 1 above 
except 
Eyewear comprising a left eye lens and a right eye lens
a frame for supporting the left eye lens and the right eye lens
the left eye lens and the right eye lens each comprises the modulation device.
Jones et al. teach
(Fig. 2A) Eyewear comprising a left eye lens 2018A and a right eye lens 2018B; and 
a frame 2010 for supporting the left eye lens 2018A and the right eye lens 2018B [0101], 
the left eye lens and the right eye 2018A and the right eye lens 2018B each comprise the light modulation device (claim 1).
It would have been obvious to one of ordinary skill in the art to modify Jung's invention with  Jones’s structure to provide improved quality of reading experience to the user, as taught by Jones [Abstract].
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  

“…each of the first and second polymer film substrates is stretched to an elongation (E3) in a third direction that is larger than the elongation (E1) in the transverse direction, wherein the third direction is an in-plane direction, wherein a ratio of E3 to E2 is 5 or more, and wherein an angle between the third direction and both the machine direction and the transverse direction ranges from 40 degrees to 50 degrees.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 6.
Jung et al. US 2016/0026022, Umeda et al. US Pat. 4586790 and Nimura US 2008/0266500 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871